In the

United States Court of Appeals
                For the Seventh Circuit

No. 11-3425

R ICHARD D. B UDD,
                                                Plaintiff-Appellant,
                                  v.

E DWARD B. M OTLEY, Sheriff, et al.,
                                             Defendants-Appellees.



             Appeal from the United States District Court
                 for the Central District of Illinois.
            No. 11-CV-2227—Michael P. McCuskey, Judge.



      S UBMITTED D ECEMBER 5, 2012  —D ECIDED A PRIL 2, 2013




    Before R OVNER, W ILLIAMS, and H AMILTON, Circuit Judges.
  P ER C URIAM. Richard Budd, now an Illinois state pris-
oner, alleges in this suit under 42 U.S.C. § 1983 that as a



  The appellees were not served with process in the district
court and are not participating in this appeal. After examining
the appellant’s brief and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted
on the appellant’s brief and the record. See Fed. R. App.
P. 34(a)(2)(C).
2                                              No. 11-3425

pretrial detainee he was subjected to unconstitutional
conditions of confinement at the Edgar County Jail and
that the sheriff was deliberately indifferent to his
medical needs. After convening a video conference
with Budd as an aid in screening his complaint, see
28 U.S.C. § 1915A, the district court dismissed the
action for failure to state a claim. The court, however,
furnished no written statement of reasons and did not
prepare a transcript of the video conference, leaving us
unable to discern the court’s reasoning. We recently
recommended that all district courts that employ
screening conferences prepare transcripts in response
to inmates’ appeals, see Myrick v. Anglin, 2012 WL 5870817,
at *2 (7th Cir. Nov. 21, 2012) (nonprecedential disposi-
tion), and we reiterate that advice here. Nevertheless,
our review is de novo, and we conclude that Budd has
stated a valid claim challenging the conditions of his
confinement. The district court, however, properly dis-
missed his medical indifference claim.
  For purposes here, we accept the allegations in Budd’s
complaint as true. See Arnett v. Webster, 658 F.3d 742, 751
(7th Cir. 2011). Following his arrest in 2009, Budd spent
45 days in the Edgar County Jail. In two newspaper
articles that Budd attaches to his complaint, Sheriff
Edward Motley describes the jail as not “livable” and
violating “acceptable standards.” During his detention,
Budd was confined with eight inmates in a portion of the
facility intended for three where he had to sleep on the
floor alongside broken windows and cracked toilets.
Two years later, after another arrest, Budd was back in
the jail, this time in another section where conditions
No. 11-3425                                               3

were no better. The cells were still overcrowded, again
forcing Budd and other inmates to sleep on the floor
even though shower water leaked there. These cells also
had broken windows, exposed wiring, extensive rust,
sinks without running water, toilets covered in mold
and spider webs, and a broken heating system. The
jail furnished the inmates with no supplies to clean
for themselves.
  Budd returned to the jail’s lower cell block four months
later when he was arrested for theft. Again he had to
sleep on the floor, and his cell’s vents were blocked, the
heating and air conditioning systems did not work, and
the inmates were denied any recreation. While living
in these conditions, something scratched or bit Budd’s
leg. After infection and swelling set into his leg, the jail
nurse on duty gave Budd ice for the swelling. Budd
wrote to the sheriff asking to see a doctor, and he was
taken to a local hospital. Over the course of several
hospital visits spread over many weeks, he received
tests, observation, medication, and an MRI of his leg.
By this point, he developed a “hole in [his] leg,” which
the hospital doctors attributed to the unsanitary con-
ditions of the jail. After he became “hysterical” at the
prospect of returning to the jail, a state judge ordered
that he be taken to another facility, as his condition
had become “a mental issue.”
  In his complaint, Budd asserts that conditions at the
jail fell below constitutional standards, and he alleges
that his jailers were deliberately indifferent to his
medical needs. He named as defendants Sheriff Motley
4                                               No. 11-3425

and the Edgar County Sheriff’s Office. The district court
dismissed Budd’s complaint for failure to state a claim.
Budd now appeals, arguing that he alleged facts suf-
ficient to state a constitutional violation.
  We conclude that Budd has alleged conditions at the
jail that state a claim for relief. His complaint arises
under the Fourteenth Amendment’s due process clause
(because he was a pretrial detainee), but we use
Eighth Amendment case law as a guide in evaluating his
claims. See Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d
650, 664 (7th Cir. 2012). Jail officials violate the Eighth
Amendment if they are deliberately indifferent to
adverse conditions that deny “the minimal civilized
measure of life’s necessities,” Farmer v. Brennan, 511 U.S.
825, 834 (1994) (citation omitted), including adequate
sanitation and personal hygiene items, see Rice, 675 F.3d
at 664; Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir.
2006); Vinning-El v. Long, 482 F.3d 923, 924 (7th Cir. 2007).
Budd alleges poor sanitation and hygiene alongside lack
of heat and bedding, blocked ventilation, overcrowding,
and inadequate recreation. We examine each of these,
mindful that conditions of confinement, even if not indi-
vidually serious enough to work constitutional viola-
tions, may violate the Constitution in combination
when they have “a mutually enforcing effect that
produces the deprivation of a single, identifiable human
need.” Wilson v. Seiter, 501 U.S. 294, 304 (1991); see also
Gillis, 468 F.3d at 493; Murphy v. Walker, 51 F.3d 714, 721
(7th Cir. 1995) (reversing dismissal of complaint alleging
that plaintiff spent a week and a half in a cell without
adequate heat, clothing, or bedding).
No. 11-3425                                                 5

   To begin, we have held that Budd’s allegations of
unhygienic conditions, when combined with the jail’s
failure to provide detainees with a way to clean for them-
selves with running water or other supplies, state a
claim for relief. See Vinning-El, 482 F.3d at 924-25
(reversing summary judgment where prisoner was held
for six days without sanitation items in cell contam-
inated with human waste and in which sink and toilet
did not work); Johnson v. Pelker, 891 F.2d 136, 139-40
(7th Cir. 1989) (reversing summary judgment where
prisoner was denied cleaning supplies and confined for
three days to cell that was smeared with human waste
and lacked running water). Moreover, the harm that
Budd alleges is not merely speculative; he asserts that
three doctors told him that unsanitary conditions
caused his infection. He also alleges that the jail condi-
tions traumatized him. Budd’s exposure to psychological
harm or a heightened risk of future injury from living
in an infested jail is itself actionable. See Thomas v.
Illinois, 697 F.3d 612, 615-16 (7th Cir. 2012) (admonishing
district judges to treat psychological and probabilistic
harm from infested prisons as seriously as realized
physical harm).
  In addition, we have observed that jails must meet
minimal standards of habitability. This includes ade-
quate bedding and protection from cold, both of which
were allegedly lacking here. See Gillis, 468 F.3d at 493;
Dixon v. Godinez, 114 F.3d 640, 643 (7th Cir. 1997); Antonelli
v. Sheahan, 81 F.3d 1422, 1433 (7th Cir. 1996); Lewis v. Lane,
816 F.2d 1165, 1171 (7th Cir. 1987). Moreover, the fact-
intensive inquiry into the inadequate heating, the severity
6                                                  No. 11-3425

of the resulting cold, and the duration of the inmate’s
exposure to it generally requires the development of a
factual record. See Dixon, 114 F.3d at 643. Likewise, the
allegations of overcrowding, lack of recreation, and
poor air circulation also contribute to a valid conditions-of-
confinement claim. See Smith v. Fairman, 690 F.2d 122, 125
(7th Cir. 1982) (evaluating claim of unconstitutional
overcrowding under “totality of the conditions of confine-
ment” approach); Delaney v. DeTella, 256 F.3d 679, 683
(7th Cir. 2001) (observing that exercise is “a necessary
requirement for physical and mental well-being”); Shelby
Cnty. Jail Inmates v. Westlake, 798 F.2d 1085, 1087 (7th Cir.
1986) (recognizing a right to adequate ventilation that
is violated if the ventilation is so poor as to constitute
punishment). In combination, therefore, the conditions
that Budd alleges at the jail state a valid conditions-of-
confinement claim.
   We pause to observe the capacity in which Budd is
suing the defendants on his conditions claim. Budd’s
complaint does not specify the capacity in which he is
suing, but in bringing this claim, Budd seeks to impose
liability on the Sheriff and his office for creating the
conditions at the jail and permitting them to persist. He
is describing a municipal practice or custom in running
the jail, rather than the Sheriff’s personal conduct, and
an individual-capacity suit would not be plausible on the
facts he alleges. Accordingly, we conclude that Budd
has sued the Sheriff in his official capacity. See Hill v.
Shelander, 924 F.2d 1370, 1372-73 (7th Cir. 1991). Because
a suit against a government office and the officeholder
are identical, see Monell v. Dep’t of Soc. Servs., 436 U.S. 658,
No. 11-3425                                               7

690 n.55 (1978), the two defendants—the Sheriff and
his office—are redundant on this claim.
  We turn now to Budd’s allegation of deliberate indif-
ference to his medical needs, which we conclude fails
to state a claim for relief. According to his complaint,
Budd was taken to see a nurse as soon as he informed
the officer on duty about his leg wound. And although
he was dissatisfied with her treatment, he acknowl-
edges that he was taken to the hospital promptly after
writing a letter to Sheriff Motley asking to see a doctor.
During visits to the hospital, Budd alleges that he
received medical attention, medication, testing, and
ongoing observation. These allegations refute any claim
of deliberate indifference to his medical needs. See
Dunigan ex rel. Nyman v. Winnebago Cnty., 165 F.3d 587, 591-
92 (7th Cir. 1999) (affirming grant of summary judgment
on deliberate indifference claim where guards had moni-
tored sick inmate and alerted medical staff to his com-
plaints); Gutierrez v. Peters, 111 F.3d 1364, 1374 (7th Cir.
1997) (affirming dismissal of deliberate indifference
claim of plaintiff who “repeatedly received treatment”
for cyst).
   Finally, Budd also argues that the district court abused
its discretion by not granting his motion for appoint-
ment of counsel because, he says, his low level of educa-
tion left him unable to litigate effectively on his own.
The district court declined to rule on this motion, ap-
parently viewing it as moot in light of its ruling that
Budd had failed to state a claim. On remand, the
district court should rule on the motion. See Pruitt v.
Mote, 503 F.3d 647, 660 (7th Cir. 2007) (en banc).
8                                        No. 11-3425

  The judgment of the district court is A FFIRMED in
part and V ACATED and R EMANDED in part for further
proceedings consistent with this opinion.




                       4-2-13